         Case 3:06-cv-00545-WHA Document 859 Filed 11/08/19 Page 1 of 1

                                                                            FILED
                         UNITED STATES COURT OF APPEALS                      NOV 8 2019

                                                                         MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                      U.S. COURT OF APPEALS




 RAHINAH IBRAHIM, an individual,                  No.    14-16161

                 Plaintiff-Appellant,             D.C. No. 3:06-cv-00545-WHA
                                                  Northern District of California,
 v.                                               San Francisco

 U.S. DEPARTMENT OF HOMELAND
 SECURITY; et al.,                                ORDER

                 Defendants-Appellees.

Before: Peter L. Shaw, Appellate Commissioner.

        The court granted petitioner Rahinah Ibrahim’s motion for attorneys’ fees

and costs pursuant to 28 U.S.C. § 2412 and referred to the Appellate Commissioner

the determination of an appropriate amount of fees and costs. See 9th Cir. R.

39-1.9. The stay of proceedings to determine the amount of attorneys’ fees and

costs in the June 26, 2019 order is lifted.

        The question of an appropriate amount of fees is referred to the Circuit

Mediator, who will contact the parties. The Circuit Mediator is requested to

inform the Appellate Commissioner of the conclusion of the mediation.




gml/Appellate Commissioner                                                     14-16161+
